                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

JACQUIS LAMONT LEICHMAN,

       Petitioner,

     v.                                                      Case No. 18-CV-1935

SCOTT ECKSTEIN,

       Respondent.


    ORDER DENYING MOTION TO PROCEED WITHOUT PREPAYMENT OF THE
             FILING FEE AND MOTION TO APPOINT COUNSEL


       Jacquis Lamont Leichman, who is currently incarcerated at the Green Bay Correctional

Institution, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket # 1.) Accompanying

his petition is a motion for leave to proceed without prepayment of the filing fee (Docket # 2) and

a motion to appoint counsel (Docket # 3). Leichman has also submitted his prison account statement

for the 6-month period immediately preceding the filing of the petition, in accordance with 28 U.S.C.

§ 1915(a)(2). (Docket # 4.)

       Ordinarily, a habeas petitioner must pay a statutory filing fee of $5.00 to file an application

for habeas review in federal court. 28 U.S.C. § 1914(a). However, under 28 U.S.C. § 1915(a)(1), the

court may authorize the commencement of a habeas petition without prepayment of fees if a party

submits an affidavit asserting his inability to pay and stating “the nature of the action, defense or

appeal and affiant’s belief that the person is entitled to redress.”

       Upon review of Leichman’s affidavit and his prison account statement, I find that he has

sufficient assets to pay the $5.00 filing fee. Although Leichman asserts in his affidavit that he has no

assets and fifty percent of his prison funds are deducted for restitution (Docket # 2 at 2), Leichman’s
prison trust account statement indicates that he is capable of paying the one-time filing fee of $5.00

(Docket # 4). Although it appears the end balance in Leichman’s regular account has fluctuated over

the last six months (i.e., the end balance from September 15 through September 28 was $7.99, while

the end balance from June 9, 2018 through June 22, 2018 was $91.58), for the majority of the

relevant months, Leichman’s statements show sufficient assets to pay the $5.00 filing fee. Thus,

Leichman’s motion for leave to proceed without prepaying the filing fee is denied.

         Leichman also requests appointment of counsel. (Docket # 3.) The Criminal Justice Act, 18

U.S.C. § 3006A(a)(2)(B), permits the court to appoint counsel for an indigent petitioner seeking

habeas relief under 28 U.S.C. § 2254. The court must find that the appointment of counsel would

serve “the interests of justice” and that the petitioner is “financially eligible” if counsel is asked to

represent an indigent petitioner. 18 U.S.C. § 3006A(a)(2). “[D]ue process does not require

appointment of counsel for indigent prisoners pursuing . . . federal habeas relief.” Pruitt v. Mote, 503

F.3d 647, 657 (7th Cir.2007). Indigent civil litigants have no constitutional or statutory right to be

represented by counsel in federal court. Id. at 649. Appointment of counsel for habeas petitioners is

within the district court’s discretion and is governed by standards similar to those followed in civil

cases with plaintiffs proceeding in forma pauperis. Wilson v. Duckworth, 716 F.2d 415, 418 (7th Cir.

1983).

         A threshold question is whether the litigant has attempted to obtain counsel himself or has

been effectively precluded from doing so. Pruitt, 503 F.3d. at 654–55. Once the petitioner has

established that his reasonable efforts to obtain counsel were unsuccessful the court conducts “a

two-fold inquiry into both the difficulty of the plaintiff’s claims and the plaintiff’s competence to

litigate those claims himself.” Id. at 655. The inquiries are intertwined; “the question is whether the



                                                  -2-
difficulty of the case—factually and legally—exceeds the particular [party’s] capacity as a layperson

to coherently present it to the judge or jury himself.” Id. Whether a party appears competent to

litigate his own claims, given their difficulty, includes consideration of all parts of litigation,

including evidence gathering and responding to motions. Id. Regarding the party’s ability to litigate

the case, the court should review “whatever relevant evidence is available on the question,”

including pleadings and communications from the party. Id.

       Again, the threshold question is whether the litigant has attempted to obtain counsel on his

own. Leichman’s motion is silent as to whether he has attempted to contact any attorneys regarding

representation. Without more information (specifically, the names of the attorneys he has contacted

who have refused to take his case), I cannot determine whether Leichman has made a reasonable

attempt to obtain counsel on his own.

       Nonetheless, even if Leichman had stated that he had attempted to find counsel but was

unsuccessful, I find that he is capable of coherently presenting his case without counsel. The question

is not whether a lawyer would present the case more effectively than the pro se plaintiff. Pruitt, 503

at 653. If that were the test, district judges would be required to appoint counsel for every indigent

litigant. Id. at 655 (internal citations omitted). Rather, as previously stated, the question is whether

the difficulty of the case—factually and legally—exceeds the particular petitioner’s capacity as a

layperson to coherently present it to the judge himself such that justice requires the appointment of

counsel.

       While Leichman states that he is not a lawyer nor trained in making legal arguments, this is

true for most of the habeas petitioners before this court. Leichman also states that he cannot

adequately present his arguments without the assistance of counsel. Leichman’s habeas petition



                                                 -3-
raises three grounds for relief, but ostensibly raises only two arguments—ineffective assistance of

counsel and admission of a hearsay statement in violation of his rights under the Confrontation

Clause. Leichman’s pleadings to date are coherent and clear. For these reasons, Leichman’s motion

to appoint counsel is denied.

       NOW, THEREFORE, IT IS ORDERED that Leichman’s motion for leave to proceed

without prepayment of the filing fee (Docket # 2) is DENIED. Leichman shall pay the $5.00 filing

fee no later than December 21, 2018. Upon receipt of the filing fee, I will screen the petition in

accordance with Rule 4 of the Rules Governing Section 2254 Cases. Failure to pay the filing fee by

December 21, 2018 will result in this petition being dismissed.

       IT IS FURTHER ORDERED that Leichman’s motion to appoint counsel (Docket # 3) is

DENIED WITHOUT PREJUDICE.



       Dated at Milwaukee, Wisconsin this 7th day of December, 2018.

                                                  BY THE COURT

                                                  s/Nancy Joseph
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                               -4-
